Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the communication filed on 3/21/22.
All objections and rejections not set forth below have been withdrawn.
Claims 1 – 6, 8 – 11, 16 – 20, 25, and 29 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 11, 16 – 20, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kroonmaa et al. (Kroonmaa), US 2016/0253523 A1 in view of Laanoja, “Guardtime – Advanced trust services facilitated by the Industrial-Scale Blockchain technology”.

	Regarding claim 1, Kroonmaa discloses:
	A computer-implemented method of tamper-evident recording of a plurality of service data items (e.g. Kroonmaa, Abstract; fig. 2:2012, par. 10, 25), each service data item being associated with a data item verification fingerprint (e.g. Kroonmaa, par. 10, 32 – hash), wherein a processing routine is conducted, in which 
an aggregated verification fingerprint is computed from at least a plurality of data item verification fingerprints using at least one one-way compression function (e.g. Kroonmaa, par. 10, 29; fig. 2:2016, 3000, 4000, 5001 – each digital item is hashed, and the hashes are aggregated and continuously hashed into a root hash, “aggregated verification fingerprint”, using a Merkle tree structure), so that the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints (e.g. Kroonmaa, par. 33, 35);

Laanoja, like Kroonmaa, also discloses using the Guardtime signature infrastructure to enable the validation of data sets, wherein data is validated using a “calendar value” or calculated root hash (e.g. Laanoja, pg. 4, 6, 7, 9).  Furthermore, Laanoja teaches that the Guardtime calendar is technically a “blockchain” (e.g. Laanoja, pg. 9, “calendar blockchain”).  
It would have been obvious to one of ordinary skill in the art to recognize that Kroonmaa’s distributed “calendar” is a “blockchain” as taught by Laanoja.  This would have been obvious because one of ordinary skill in the art would have been motivated by the fact that each of Kroonmaa and Laanoja are disclosing the operation of the Guardtime system (e.g. Kroonmaa, par. 9, 10; Laanoja, pg. 4).
Thus, the combination enables:
and wherein the aggregated verification fingerprint is stored in at least one blockchain for decoupling the storage of the aggregated verification fingerprint from the service data items (e.g. Kroonmaa, par. 10, 47; fig. 1:6000; Laanoja, pg. 9 – “calendar” blockchain);
wherein the step of computing the aggregated verification fingerprint comprises computing a hash tree from the plurality of data item verification fingerprints (e.g. Kroonmaa, Abstract; par. 10; fig. 1; fig. 2). 
for at least a first data item verification fingerprint of the plurality of data item verification fingerprints, a first authentication path comprising one or more hashes is determined in the hash tree, which first authentication path is associated with a branch path from the first data item verification fingerprint to the root hash (e.g. Kroonmaa, fig. 3 – verification path from data item to root hash; par. 44, 49, 50). 
Regarding claim 13, the combination enables:
wherein the one or more hashes of said first authentication path are stored in a verification database (e.g. Kroonmaa, fig. 3:8000; par. 10, 42, 44-46, 60).  Herein, the hashes of authentication path[s] are stored within one or more signature vectors (i.e. “verification database”).  Note: a single signature vector and/or the collection of signature vectors and/or the particular device storing the collection of signature vectors   corresponds to a “verification database”.
wherein the aggregated verification fingerprint is stored in at least a first block of the at least one blockchain (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9 – each block of the calendar blockchain comprises a calendar value), wherein an identifier of the first block is stored in the verification database (e.g. Kroonmaa, par. 10, 45, 60).  Herein, the signature vector (i.e. a “verification database”) further comprises the calendar value of the block within the calendar blockchain, as well as other information such as the timestamp corresponding to the calendar block.  NOTE – the applicant’s specification characterizes “an identifier of the first block” to be any form of identifier, including, but 
and wherein the first data item verification fingerprint is stored in the verification database and is correlated with the one or more hashes of said first authentication path. (e.g. Kroonmaa, par. 10, 42, 44-46, 49, 50, 59, 60).   Herein, the signature vector comprises at least the first data item fingerprint and correlate to the authentication path for that data item.

Regarding claim 2, the combination enables:
	wherein the plurality of service data items is not stored in said at least one blockchain (e.g. Kroonmaa, par. 10, 47; fig. 1:6000; Laanoja, pg. 9).  Herein, the calendar blockchain stores the hash of the uploaded datasets instead of the datasets themselves.

Regarding claim 3, the combination enables:
wherein the plurality of data item verification fingerprints is not stored in said at least one blockchain (e.g. Kroonmaa, par. 10, 47; fig. 1:6000; Laanoja, pg. 9).  Herein, the calendar blockchain stores the root hash of the data fingerprints instead of the plurality of data fingerprints.

Regarding claim 4, the combination enables:
wherein the aggregated verification fingerprint is stored in a plurality of blockchains (e.g. Kroonmaa, par. 47, 54, 84; Laanoja, pg. 9).  Herein, the calendar 

Regarding claim 6, the combination enables:
wherein the processing routine is conducted repeatedly to subsequently store a plurality of aggregated verification fingerprints in the at least one blockchain (e.g. Kroonmaa, fig. 1:6000; par. 38).  Herein, the process is repeated at each calendar event.

Regarding claim 8, the combination enables:
wherein the hash tree is a binary tree, a tertiary tree, or a higher order tree (e.g. Kroonmaa, fig. 1; par. 10, 45). 

Regarding claim 9, the combination enables:
wherein the step of computing the aggregated verification fingerprint comprises computing a plurality of hash trees from the verification data item fingerprints (e.g. Kroonmaa, fig. 1; par. 190), wherein at least a first hash tree is computed using a first cryptographic hash function and a second hash tree is computed using a second cryptographic hash function, wherein the first and second cryptographic hash functions differ from each other (e.g. Kroonmaa, par. 43, 51, 66).  Herein, each hashing algorithm among the plurality of hash trees (e.g. subtrees) may be distinct.

Regarding claim 10, the combination enables:
wherein the computing of the hash tree comprises computing of a root hash and one or more branch node hashes (e.g. Kroonmaa, par. 10, 37, 52). 

Regarding claim 11 the combination enables:
wherein the aggregated verification fingerprint comprises at least the root hash of the hash tree (e.g. Kroonmaa, fig. 2:5001; par. 10). 

Regarding claim 16, the combination enables:
wherein at least one or more hashes of said first authentication path are transmitted to a service device (e.g. Kroonmaa, par. 23 – system devices may be servers, i.e. “service device”)

Regarding claim 17, the combination enables:
wherein the aggregated verification fingerprint is stored in at least a first block of the at least one blockchain (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9 – calendar value), wherein an identifier of the first block is transmitted to one or more service devices, associated with the plurality of service data items (e.g. Kroonmaa, par. 10, 23, 45, 60).  Herein, the calendar value of the block within the calendar blockchain, as well as other information such as the timestamp corresponding to the calendar block (all of which are associated with the plurality of hashed data service items) are transmitted throughout the network of servers so that verification may be later performed at any of a variety of service points within the network.


wherein the plurality of service data items are received (e.g. Kroonmaa, fig. 1:2000); and for each received service data item, an associated data item verification fingerprint is computed using a fingerprint function (e.g. Kroonmaa, fig. 2:2016; par. 10).

Regarding claim 19, the combination enables:
further comprising verifying the stored aggregated verification fingerprint in the at least one blockchain (e.g. Kroonmaa, par. 9, 10; Laanoja, pg. 9)

Regarding claim 20, the combination enables:
wherein the plurality of service data items each comprise one or more of the group of electronic documents, image data, generic tokens, asset tokens, and digital currency tokens. (e.g. Kroonmaa, par. 25)

	Regarding claims 25 and 29, they are medium and means claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.  Furthermore because:
Regarding claim 25, the combination enables:
A non-transitory computer-readable medium including contents that are configured to cause a processing device to conduct the method of claim 1  (e.g. Kroonmaa, claim 22)

Regarding claim 29, the combination enables:
	…at least a processing device, the processing device comprising: a network interface, configured to connect to a communication network for sending and receiving data (e.g. Kroonmaa, fig. 1); a service module, connected with the network interface and configured to receive a plurality of service data items (e.g. Kroonmaa, fig. 1:2000) and for each service data item, to compute an associated data item verification fingerprint using a fingerprint function (e.g. Kroonmaa, par. 10); a compression module, configured to compute an aggregated verification fingerprint from at least a plurality of data item verification fingerprints using at least one one-way compression function, so that the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints (e.g. Kroonmaa, par. 34, 35); and a blockchain connector module, connected with the compression module and the network interface and configured to connect with at least one blockchain and to transmit the aggregated verification fingerprint to the at least one blockchain to allow storing the aggregated verification fingerprint in the at least one blockchain decoupled from the service data items. (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9)

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Kroonmaa et al. (Kroonmaa), US 2016,0253523 A1, in view of Laanoja, “Guardtime – Advanced trust services facilitated by the Industrial-Scale Blockchain technology”, in view of Digital Finance (Digital), “What is a Blockchain Fork?”.

	Regarding claim 5, the combination of Kroonmaa and Laanoja discloses the use of a calendar blockchain for storing a root hash or “aggregated verification fingerprint”.  
	However, like the combination of Kroonmaa and Laanoja, Digital discloses the storing of data within a blockchain, and furthermore teaches that blockchains are commonly forked into a plurality of chains due to the difficulty of reaching consensus  (e.g. Digital, pg. 3, 5).  It would have been obvious to one of ordinary skill in the art to recognize the forking teachings of Digital within the blockchain system of Kroonmaa and Laanoja.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that blockchain forks are common occurrences (e.g. Digital, pg. 3, 5).  
	Thus, the combination enables:
wherein the aggregated verification fingerprint is stored in a plurality of forked blocks of one or more blockchains (e.g. Kroonmaa, fig. 1:6000; Laanoja, pg. 9; Digital, pg. 3). 

Response to Arguments

Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…  
Accordingly, what is stored in data signature vector 8000 is not the hashes of any data items as claimed , but instead “the sibling hash values.” The “sibling hash values” are not the same hashes as any part of Kroonmaa 
…
…
(Remarks, pg. 9)

Examiner respectfully responds:
The examiner respectfully disagrees.  
First, the examiner respectfully notes that the applicant’s argument is predicated upon the mistaken allegation that “sibling hash values” do not represent hashes of the data items.  This allegation is unpersuasive as the prior art clearly teaches that the hash values are hashes of the data items input to the hash functions (e.g. Kroonmaa, par. 48-50).  
Second, the examiner notes that the applicant’s argument is unpersuasive because it is based upon the false assumption that a “newly recomputed hash value” is Office Action’s interpretation as corresponding to the claimed “first data item verification fingerprint”.  The examiner notes that this presumption is mistaken, as the claims do not preclude an interpretation of any of the hash values within the prior art signature vector (i.e. verification database) as corresponding to a “first data item verification fingerprint”.  




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495